Title: From John Adams to Mercy Otis Warren, 19 August 1807
From: Adams, John
To: Warren, Mercy Otis



Quincy August 19, 1807

“Pride of Talents and much Ambition were undoubtedly combined in the Character of the President, who immediately Succeeded General Washington” and these are represented as the most prominent features of his Character. Vol. 3. p. 393.
Permit me Madam to ask the favour of you, to point out the Act or Word, which appeared to you to evince this Pride of Talents. I know not that I ever felt any Such Pride. A Man whose disposition is So open as mine and who has indulged himself in So much facetiousness and So much Irony among his Friends as you know I always have done, may have often mistaken for his Friends, Enemies of the blackest rancour of heart, who may have misrepresented him in a thousand Instances. But Pride of Talents has been very far from my heart. I never in my Life believed that I had any Talents beyond mediocrity. I have always been Sensible to my mortification that all I have done, has been accomplished by the Severest and most incessant Labour. I have no reason to be proud of any thing. If I could be proud of any Thing it would be Industry: but even in this, I am much more inclined to be ashamed that I have done no more than to be proud of what I have done. I mean not by this, any affectation of Modesty for I will open my whole Soul to you on this Subject. I have great Satisfaction in believing, that I have done more Labour, run through more and greater dangers, and made greater Sacrifices, than any Man among my Contemporaries living or dead, in the Service of my Country, and I Should not hesitate to hazard all Reputation if I did not convince the Public of it too, if I should ever undertake it. This I deliver to you as my cool, Sober, deliberate opinion, and am not afraid it should go down to Posterity as Such. Will you please to name the Man who has done Suffered and Sacrificed So much? Name him and I will make a Sketch of a Comparison and either convince you or expose my self, perhaps both. You may call this Pride or Vanity or Self Sufficiency, or vain Glory or what you please. But it is the Truth.
One Event in my Administration I might expect would be represented by Hamilton and his Faction as the Effect of Pride of Talents: but I ought not to have expected it from Mrs Warren or any of her Party. I mean The Peace with France. In this Measure I was opposed by all the five of my own Cabinet Council as they call it. And by all the leading Members as they are were called of the Senate, and by all the like Members of the House of Representatives, I mean of the Federal Party. I was reduced in my own Judgment to the alternative of involving my Country in a foreign War abroad and a civil War at home on one Side; or taking upon myself, against the Advice and Wishes of all about me, the Renewal of Negotiations with France after France had humbled herself in her own Eyes, and in the Sight of all Europe and America. This I did believing at the Time, that I was Signing my own death Warrant as a Public Man: for I knew that the Antifederalists had been wrought up by twelve years of incessant Calumny to Such a rage of Prejudice and Antipathy to me that this measure would not procure me a Single Vote from that Party, and I had demonstration enough that the Same Measure would exasperate so many of the Federalists, that the next Election would undoubtedly be turned against me. I was very far from being proud of this Situation. But I thought my Duty to my Country ought to prevail over every Personal and Party Consideration, and that I ought to follow my own Judgment formed upon mature and very Serious deliberation, let it differ from whom it would. I did follow it and gave you that Peace which has been the Source of all the Tryumphs of your Party. I think you ought to give me Credit for it, instead of charging me with Pride. But it Shall be just as you please Mrs Warren. But I have never Sacrificed a Principle nor even concealed an Opinion from a Motive of ambition or an affectation of Popularity.We come now to the “much Ambition.” I am not about to unman myself. If I Should represent myself more than Man, no Person would believe me: and if I pretended to be less, I hope I Should find no Credit. Ambition is wrought into the Soul of every human Being from Alexander and Napoleon down to the Infant in his Mothers arms. I must be a Monster then in my own Estimation if I had been destitute of it in any part of my Life. Ambition too is the most lively in the most intelligent and the most generous Minds. I am far therefore from being offended at being represented as ambitious. There can be no rational question about the Existence of ambition in any human Breast, it is Scarcely extinct in Idiots and Lunaticks. The only questions Should be to what objects it is directed? and by what Laws is it governed? If the Object be the good of our Friends, Neighbours, Country and Mankind, this is Surely not censurable. If it is regulated by Truth, Honour, Justice and Benevolence it is certainly laudable. Now Madam I beseech you to tell me, when where, and in what Transaction of my Administration, or indeed of my whole Life when my Ambition prompted me to any other Object or was not regulated by those moral Sentiments and Rules? What Projects inconsistent with the Strictest Purity did my Ambition ever Suggest instigate or pursue? Whilst I hope for your candid Answer to these Questions, I will Say if any Man living or dead could produce incontestible Proofs, of a Sense of Duty prevailing over the most Seducing temptations of Ambition, I am bold to Say I have it in my Power to produce a great many of them. On the contrary I challenge all my Enemies to produce an Instance, in which my Ambition aimed at improper Objects, or pursued good ones by unjustifiable Means. I have never adopted the Maxim that the End would Sanctify or justify the means.
Careat Successibus Opto
Quisquis ob Eventu facta notanda putat.
It is with the Utmost astonishment that I read from Mrs Warrens Pen Such abominable Sentiments as those in the next Page, that I “drew a dolefull Picture of the Confusion and dissolution of all Republicks.” I drew no Pictures but that of faithful History. Not a Fact has ever been contested, nor ever can be. My Pictures of the Confusions and dissolutions, were of Republicks ill constituted, improperly mixed or not mixed at all; and this with the Single View of convincing my Countrymen of the Necessity and Duty of constituting their Republicks with Such Ballances and as could protect them from Despotism and Tyranny in every Form; and this in opposition to Chaise’s Rebellion, to the disorganizing Votes of County Committees and Conventions and especially to the weak vain Projects of Cong my particular Friends Rochefaucault and Condercet, who I Say Saw were about Setting the Universe in a blazing Bonfire by their presumptuous Ignorance, and Shallow Jurisprudence, a Sovereignty in a Single Representative assembly in France. “My Defence of the Constitutions had a powerful Tendency to Shake the Republican System, through the United States.” This is so far from being true, that those Books contributed more than all the military Exertions, to quell the Insurrections in Massachusetts, to convince the People who had been guilty of them of their Error, and to establish the Constitution of Massachusetts and introduce it as a Model into the National Constitution. You pay a miserable Compliment to the Information and Judgment of the People, Mrs Warren and a worse Compliment to the Republican System, when you Suppose that the Truth can deceive the former or Shake the latter. Republicks well constituted have been the best Governments in the World: but Republicks ill constituted have been the worst. “Few had the hardiness to counteract a Republican Form of Government, untill Several years after the United States had become an independent Nation.” Who were these few? I know of none who ever counteracted a Republican government. If there has been any Party or any Individual who has counteracted Such a Government, I know nothing of it. Such abominable Misrepresentations, Such political Chimæras, may have answered the Purposes of a Party: but as far as I know they are a merciless Injustice. If even a Hamilton or any of his Admirers, ever counteracted Such a Government, I never knew it: and certainly at this time of day if I knew it I would not conceal it. Nay farther there has been no time not even when he was most obsequious to me, when I would not have revealed it, if I had known it. The Quakers are the only People who avow themselves Monarchists and the Quakers are Jeffersonians. The grave reflections in p. 394. and 395 would make a figure in the Aurora or the Chronicle and would be very proper for one of the Sitters, or Runners or Riders at our Elections to read in the Bar Room of one of our Inns to a Cluster of Tavern haunters: but are altogether unworthy of the Pen of Mrs Warren, utterly repugnant to the Character of History.
One Word more of my “much Ambition.” If by Ambition you mean a Love of Power, or a desire of Public Offices,—I answer  I never Solicited a Vote in my Life for any Public office. I never Swerved from any Principle, I never professed any opinion, I never concealed even any Speculative opinion, to obtain a Vote. I never Sacrificed a Friend or betrayed a Trust, I never hired Scribblers to defame my Rivals I never wrote a Line of Slander against my bitterest Ennemy nor encouraged it in any other. Look over the List of your present Party Friends, and See if you can find one who can Say as much. From 1768 when I removed my Family to Boston, I never attended a popular assembly, till I was chosen their Representative, in the Place of Mr Bowdoin and your Brother in 1770 and then only for a Moment to accept the Choice. I never attended another popular assembly till 1774 when in a Boston Town Meeting of which I was made Moderator, I received the News of the appointment of Members of Congress and that I was one. The unbiased Judgment and Spontaneous feelings of the People have conferred upon me all the offices and Trusts I ever held. When I was finally turned out of the highest office in the Nation, by the Arts of a Burr and a Hamilton, and by innumerable other Arts which you probably know better than I do, have I complained. Have I been dejected,? have I been enraged? Ask those who knew me? Ambition disappointed naturally turns into Revenge. It produces Rage, Violence, Envy, Malice Hatred, and perpetual Projects to recover the lost consideration. Have you heard of any Such Effects upon me? If you have you have heard most impudent Lies. On the Contrary, although I have met with private Misfortunes and Family Afflictions Since my Exile to my “Terres” as Severe, as any you have ever experienced, I can Sincerely declare that the last Seven years have been the happiest of my Life. Have I uttered one complaint have I taken one Step to regain the popular favour? have I done one Act of Revenge upon any of my Ennemies? Have I ever done any Thing in opposition to Mr Jeffersons Government? I could have made a great deal of Noise, Mrs Warren. If those are Characteristicks of any illaudable Ambition I am ignorant of the nature of the Passion as well as of the meaning of the Word and must humbly intreat your Ladyship to explain them both to me. I will not retort, Mrs Warren, at present, upon you or your Connections: though you must be Sensible that in the opinion of World, or at least in the Prejudices of the People I might find an ample field for retalliation.
In a former Letter I hinted at Some personal Motives, that might have contributed to change Mrs Warren from a Zealous Friend into an Enemy to me. I can conjecture but one Source of this Memorable turn of the tide. It is this. At the Commencement of the new Government, Mrs Warren by Some of her Letters to me Seemed to Suppose it was in my Power to obtain Some promotion for Some of her Family. She might think that I did not exert my Self enough for this purpose. To this Accusation, if it is one I answer. By the Constitution, the Vice President was confined to the Legislature at the head of the Senate and had not the Smallest Connection with the Executive Authority. I Soon found that all the Secretaries of State were jealous enough of my Interference in any of their departments. As I had no Authority I thought I ought not to aim at any Influence in Nominations to offices. When Washington thought fit to consult me concerning the Qualifications or Merits of any of the Candidates I gave him all the Information I possessed, with Candor and Integrity: but I Scarcely recollect an Instance of my recommending a Person for nomination without the express application of the President to me. Had I been President, and at Liberty to act my own Judgment, I Should have nominated General Warren, to the office of Collector for the Port of Plymouth; for at that time all the Obloquy I had heard and all the extream Unpopularity into which he had fallen, had not Shaken my opinion of his Integrity. His Merits and Capacity in the Revolution were known to no Man better than to me. But the Conduct of General Warren at the time of Chaises Rebellion, whether truly or falsely represented, and his Supposed decided and inveterate Hostility to the Federal Constitution, had produced So determined a Spirit against him that if Washington himself had nominated him to any office, he would Surely have been negatived by the Senate. Nor was there one Moment during my Administration, when he would not have been negatived by two thirds of the Senate. For in my time the Federalists had a great Majority in Senate, which they never had in Washington’s day. This their Strength made them presumptuous and proved their ruin. But it was an immoveable Bar to any nomination of Warren in my Short Period. I am not chargeable, then, with any neglect of the Duties of Friendship, or of any oblivion of the Merrits of General Warren, while I was in Public. But I am apprehensive that the Family thought I was opposed to them or forgot them, and consequently turned their devotions to a Planet, that they thought a rising Sun, became very willing to believe as many of the Popular Lies against me as they possibly could, to call me a Monarchist and encourage the Insinuations that I had been corrupted in England &c &c &c and to cry up Jefferson as the great Republican. Jefferson who is not half so much of a Republican as I am, and whose Administration has not been So conformable to Republican Principles, or Manners as mine was. This is imputing your Change Madam to private Views and Selfish and Family Motives, to be Sure: but I cannot help it: I can think of no others. If you can explain it upon better Principles I Shall be very happy.
The only two offices, General Warren ever held under the old Congress, that of Pay Master of the Army and that of Member of the Navy Board I procured for him; and General Warren has repeatedly acknowledged it to me, I believe in your hearing. General Warren must remember, that Mr Cushing, and Mr Hancock were not very cordial Friends of his, and if he is ignorant, I know that Mr Samuel Adams, was not very zealous, till I compelled him to be So. The Motives of these Gentlemen may be conjectured. I wish I had not been compelled to expose the Imperfections of So many Patriots. But if more Justice is not done me, than is done in your History I Shall be obliged in Self defence to lay open many more Mrs Warren! In my numerous Journeys from France to Holland and from Holland to France, I took a great delight in contemplating at Antwerp the great and beautiful Productions of Art, which are collected in that City, by Rubins, Rembrandt, Vandyke and many other great Painters of the Flemish School. Among these was one, which I never failed to view with wonder, because it represented human Nature So truly and So exactly according to the experience of my whole Life, though in the most perfect and Sacred of human Characters. The Painting represented Jesus in the midst of his twelve Apostles, leaning familiarly on the Shoulder of the beloved Disciple and distinguishing him from all the eleven by Some peculiar marks of Attention and kindness. The Eyes of all are turned upon this tender Scene, and Jealousy is painted on every Countenance, more marked however in Some than in others: but Peter is almost transported with Rage His Eyes look as if they would Start out of their Socketts, his Lips Seem to quiver and his Teeth grin So Such a degree that you are apt to fancy you hear them grit against each other.
I might mention many of our best Men in whom I have observed these Passions: but at present I Shall name but few Mr Hancock was a Saint, Mr Cushing was a Saint and Mr Sam Adams was a Saint. I will not Say which of them resembled Peter the most. But I will Say that the last of them resembled Pet Saint Peter, more than the beloved John.
These Gentlemen all considered General Warren as a Person who might be brought forward as a Candidate for Governor or Lieutenant Governor. I have no more to Say at present.
I may have passed over Some Passages in your History Madam which relate to me. But I believe I have observed them all. This Letter therefore will be the last upon this Subject. I have received none of your favours Since I began to write. Had I read your History without knowing the Author, I Should have written under that Part of it which relates to me, a Stanza from Popes Alley, in imitation of Spencer, and taken no more notice of it.
Hard by a Sty, beneath a Roof of Thatch,
Dwelt obloquy, who in her early days
Basketts of Fish at Billingsgate did watch
Cod, Whiting, Oyster, Mackrel, Sprat, or plaice:
There learn’d She Speech from Tongues that never cease,
Slander beside her, like a magpie chatters
With Envy, (Spitting cat) dread foe to peace;
Like a curs’d Cur, Malice before her clatters,
And vexing every Wight, tears clothes and all to tatters.
But Mrs Warrens egregious Errors must be corrected, though I cannot and will not apply these Lines to her.

John Adams